   Case: 2:20-cr-00062-SDM Doc #: 15-1 Filed: 04/02/20 Page: 1 of 5 PAGEID #: 45




      A


DAVID H. THOMAS
614-334-6199
dthomas@taftlaw.com




                                        April 2, 2020


VIA ELECTRONIC MAIL

Kevin Kelley and Noah Litton
Assistant United States Attorneys
Office of the United States Attorney for the Southern District of Ohio
303 Marconi Boulevard, Suite 200
Columbus, OH 43215

        Re:      United States of America v. Whitney R. Lancaster – 2:20 CR 62 (2)

Dear Kevin and Noah:

       We are writing pursuant to Federal Rule of Criminal Procedure 16 and other
applicable authority, to request discovery in the above-captioned matter. This request
includes, but is not limited to, the following information:

1) Defendant’s Oral Statements. Please produce the substance of any and all oral
   statements made by Defendant whether before or after interrogation by any person
   then known by Defendant to be a Government agent that the Government intends to
   use at trial regardless of whether the statement is recorded. This request includes the
   substance of Defendant’s response to Miranda warnings. See United States v.
   McElroy, 697 F.2d 459, 465 (2nd Cir. 1982).

    This request also includes any agent’s summary of Defendant’s statement in a report
    and/or rough notes if they include Defendant’s statement. See United States v.
    Johnson, 525 F.2d 999 (2nd Cir.) cert. denied, 424 U.S. 920 (1976). This request is
    not limited to statements which the Government intends to introduce at trial and
    includes any statement the Government may use as impeachment.
  Case: 2:20-cr-00062-SDM Doc #: 15-1 Filed: 04/02/20 Page: 2 of 5 PAGEID #: 46

Kevin Kelley and Noah Litton
April 2, 2020
Page 2



2) Defendant’s Written or Recorded Statement. Please disclose all of the following:

   a) Any written or recorded statement by Defendant within the Government’s
      possession, custody or control, or which through due diligence the Government
      could know the existence of.

   b) Portions of any written record containing the substance of any oral statement made
      before or after arrest, including statements made in response to interrogation by a
      person Defendant knew was a Government agent.

   c) Any oral statement to any law enforcement officer or agent which the Government
      intends to use at trial but which has not been reduced to writing. If such a
      statement is found to exist, it is requested that you cause it to be reduced to writing
      and produced.

   d) Defendant’s recorded testimony before a grand jury relating to the charged
      offense.

3) Defendant’s Prior Record. Please produce Defendant’s prior criminal record,
   including all matters known to or reasonably discoverable by the Government which
   may affect the criminal history score under the United States Sentencing Guidelines.
   This request includes Defendant’s entire criminal record, including all offenses
   regardless of the severity.

4) Documents and Objects. Please disclose all documents and tangible objects, and
   permit the defense to inspect, copy and photograph books, papers, documents, tape
   recordings of conversations, photographs and tangible objects, buildings or places or
   copies or portions thereof in the custody and control of the Government which are
   material to the preparation of the defense or are intended for use by the Government
   as evidence in its case-in-chief at trial or was obtained from or belongs to Defendant.

5) Report of Examinations and Tests. Please disclose reports of examinations and
   tests, and permit the defense to inspect and copy or photograph any results or reports
   of scientific tests or experiments made in connection with the instant case that are
   material in preparing a defense or that the Government intends to use in its case-in-
   chief at trial.

6) Expert Witnesses. Please produce written summaries of any testimony that the
   Government intends to use under Rules 702, 703, or 705 of the Federal Rules of
   Evidence during its case-in-chief at trial or on the issue of Defendant’s mental
   condition. All summaries should describe the witnesses’ opinions, the basis and
   reasons for those opinions, and the witnesses’ qualifications.
  Case: 2:20-cr-00062-SDM Doc #: 15-1 Filed: 04/02/20 Page: 3 of 5 PAGEID #: 47

Kevin Kelley and Noah Litton
April 2, 2020
Page 3



7) Search and Seizure and Electronic, Physical and Other Surveillance. As a
   predicate to the filing of motions pursuant to Rule 12 of the Federal Rules of Criminal
   Procedure, Defendant requests that Defendant be informed:

   a) Whether any evidence in the Government’s possession, custody or control,
      whether intended to be used at trial or not, was acquired by search and seizure,
      and a description of all such evidence.

   b) Whether any evidence in the Government’s possession, custody or control,
      whether intended to be used at trial or not, was obtained through or derived from
      any electronic or mechanical surveillance, audio, or video tapes, wiretaps,
      eavesdropping, and/or pen registers, and a description of any such evidence,
      including but not limited to summaries and/or hand written logs thereof.

8) Summaries. Pursuant to Rule 1006, Federal Rules of Evidence, Defendant requests
   that he be advised whether the Government will seek to offer any chart, summary or
   calculation in evidence and that all writings, recordings, or other information on which
   such charts, summaries or calculations are based be made available for inspection
   and copying.

9) Rule 12(b)(4) Notice. Defendant requests notice of the Government’s intention to use
   in evidence-in-chief at trial any evidence which Defendant may be entitled to discover
   under Rule 16.

10) Crimes, Wrongs or Other Acts Evidence -- Rule 404(b). Defendant requests notice
    of the nature of any “other acts” evidence which the Government intends to use at trial
    in its case-in-chief or in rebuttal, together with any documents or tangible objects
    which the Government intends to introduce in evidence in connection with such
    evidence; any documents material to the preparation of the defense in opposition to
    said other offense evidence; and, any written or oral statement made by Defendant
    relevant to said evidence.

11) Witness Prior Statements. Disclosure of all Government witnesses’ prior statements.

12) Evidence Favorable to Defendant. The disclosure of all evidence, known or which
    may become known to the Government, favorable to Defendant and material either to
    guilt or punishment. This request includes, but is not limited to, the following:

   a) Criminal records of all Government witnesses.

   b) Witness statements favorable to Defendant, including prior contrary and/or
      inconsistent statements of any Government witness.
  Case: 2:20-cr-00062-SDM Doc #: 15-1 Filed: 04/02/20 Page: 4 of 5 PAGEID #: 48

Kevin Kelley and Noah Litton
April 2, 2020
Page 4



   c) Promises of immunity, plea bargains, or any other consideration given to any
      Government witness.

   d) Giglio materials. Defendant requests, pursuant to Giglio v. United States, 405 U.S.
      150 (1972) and its progeny that the Government produces any information known
      or reasonably discoverable by the Government which might bear unfavorably upon
      the credibility of any witnesses expected to be called to testify by the Government
      at trial. Such information should include, but not be limited to: (a) witness’s prior
      criminal record to include pending cases; (b) any known instance of the witness
      having made a false statement to a law enforcement officer either before or after
      arrest in the instant case, or while under oath; (c) any direct or implied promises of
      benefit or leniency in whatever form, known to have been made with respect to this
      or any other case; (d) information, in any form, related to the length and extent of
      the witness’ addiction to narcotic drugs; and (e) the name and address of any
      person(s) known to the Government to whom the witness has made statements
      concerning the subjects of the indictment, which statements were inconsistent with
      statements made by the witness to law enforcement officers.

   e) Any information that any Government witness is or has been an informant for the
      Government or any law enforcement agency as well as the disclosure of any and
      all consideration given, or promises made, to the witness in return for his/her work
      as an informant or in return for his/her testimony or assistance in the investigation
      in this matter.

   f) Disclosure of the existence of witnesses favorable to Defendant.

   g) Any information which shows the bias, motive to lie or exaggerate testimony, or
      any other credibility concerns with any Government witness.

   h) The disclosure of all information which would permit Defendant to challenge the
      thoroughness, methods, reliability, and good faith of the investigation of this case.

   i) The disclosure of all negative exculpatory statements of informed witnesses that
      do not mention Defendant.

   j) Information indicating that Defendant has accepted responsibility for the offense
      conduct in this case.

   k) Information indicating that Defendant has provided substantial assistance to
      authorities.

   l) Information indicating that Defendant was a minor or minimal participant in the
      offense activity.
Case: 2:20-cr-00062-SDM Doc #: 15-1 Filed: 04/02/20 Page: 5 of 5 PAGEID #: 49
